DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/12/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, and 5-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caldwell et al. (U.S. Patent No. 3,768,276 A; “Caldwell”) in view of Gilliland et al. (U.S. Patent No. 7,091,635 B1; “Gilliland”).
Caldwell discloses:
Regarding claim 1:
A self-cooling system (title, “AIR-COOLED RESILIENT COUPLING ASSEMBLY”), comprising: 
a housing (12) configured to enclose at least one rotating component (rotating component 88 is disposed inside of housing 12 as depicted in FIG. 2) configured to rotate relative to the housing (col. 2, ll. 32-35, recites “Housing 12 encloses a drive train assembly generally indicated at 56. . . . a generally circular flywheel 58 [along with rotating component 88] is attached to an input shaft 60” thereby indicating that the rotating component 88 is rotatably mounted within housing 12 and rotates with respect to the housing 12 via input shaft 60), wherein the housing comprises: 
at least one inlet bore (120; FIG. 1); and 
at least one exhaust bore (124, 126, 128, and 130), wherein the at least one exhaust bore is disposed radially outward from a radial position of the at least one inlet bore with respect to an axis of rotation of the at least one rotating component (FIG. 2 depicts e.g. bore 126 as being radially outward from inlet 120 with respect to the rotational center of components 58 and 72 i.e. the geometric center of the assembly seen in FIG. 3; see MPEP § 2125), and 
wherein the at least one inlet bore and the at least one exhaust bore are positioned to establish a pressure differential to circulate a fluid into the at least one inlet bore, through the housing, and out of the at least one exhaust bore (col. 3, ll. 46-61, “As drive train assembly 56 rotates, the peripheral irregularities of the resilient coupling 88 act as fan elements swirling air about the coupling and generating a vortex circulation of air in chamber 22 of housing 12. The air thus swirled has a radial velocity component forcing the air to move in a generally spiral path toward the outer circumference of the chamber to be subsequently exhausted through discharge ports 124, 126, 128, and 130. To replace the air thus exhausted, ambient air surrounding housing 12 is drawn into the central area of chamber 22 through inlet air passages 116, 118, and 120. The air is then swirled by the coupling and impelled toward the external wall of the housing for discharge through the exhaust ports.”); and 
wherein the self-cooling system does not comprise a dedicated fan or addition rotating component configured to drive the fluid into the at least one inlet bore, through the housing, and out of the at least one exhaust bore (col. 3, ll. 48-55, “the peripheral irregularities of the resilient coupling 88 act as fan elements swirling air about the coupling and generating a vortex circulation of air in chamber 22 of housing 12. The air thus swirled has a radial velocity component forcing the air to move in a generally spiral path toward the outer circumference of the chamber to be subsequently exhausted through discharge ports 124, 126, 128, and 130” [emphasis] thereby indicating that only the rotating component 88 is configured in such a way as to drive fluid into and out of the housing 12);
wherein the at least one outlet bore is disposed on a radial portion of the housing with respect to the axis of rotation (col. 3, ll. 28-32; FIG. 2 depicts exhaust bore 126 formed on an outer radial surface of housing 12), the at least one inlet bore is disposed in an axial portion of the housing with respect to the axis of rotation (see inlet 120 in FIG. 1 being disposed on an axial face at 34 therein), and the at least one inlet bore and the at least one exhaust bore extend from an exterior of the housing to an interior of the housing (FIG. 2 depicts bores 120 and 126 as openings within the external surface of the housing that allow exterior air to flow therein i.e. into the interior of the housing; that is, FIG. 2 depict both inlet bores 120 and outlet bores e.g. at 126 being through holes that extent from outside the housing 12 to inside the housing 12).
However, Caldwell does not expressly disclose the at least one exhaust bore disposed in an axial portion.
Gilliland teaches at least one exhaust bore (FIG. 11 depicts a bore at 192 through which air, indicated by arrows, flow outside of the housing) disposed in an axial portion (188; FIG. 11; col. 7, ll. 10-25) as a suitable alternative to it being disposed on a radial portion (embodiment of FIG. 7 which depicts a radial portion at 144) and further as a known technique to reduce noise during operation (col. 7, ll. 47-50, “by smoothly moving the air through the chamfered surfaces and the deflection face 192, it is believed that the generation of noise is significantly reduced”; col. 10, ll. 37-41).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Caldwell such that the at least one exhaust bore disposed in an axial portion, as taught by Gilliland, as it is a known as a suitable alternative to it being disposed on a radial portion and a known technique to reduce noise during operation.  The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified that the use of a known technique to improve similar devices in the same way is a rationale that supports a conclusion of obviousness. See MPEP § 2143.  In this case, one of ordinary skill in the art at the time of the invention would recognize that both Caldwell and Gilliland are drawn to similar structures i.e. flywheel assemblies with an air cooling feature, and would therefore recognize that modifying Caldwell in view of the known technique taught in Gilliland as described supra would, with reasonable predictability, result in Caldwell’s housing having axial portion via a shroud having a curved deflection face, like Gilliland’s shroud 186 and deflection face 192, to define the exhaust bore 126 so as to smoothly deflect air to reduce noise. 
Caldwell as modified above further teaches the following:
Regarding claim 3:
The self-cooling system of claim 1, wherein at least one of the at least one inlet bore and the at least one exhaust bore are coaxial with the axis of rotation (FIG. 3 depicts at least the outlet bores 124, 126, 128, 130 having respective arc lengths as per being defined within circumferential wall 16 and therefore being coaxial with the axis of rotation i.e. geometric center of the assembly in FIG. 3; see MPEP § 2125).
Regarding claim 5:
The self-cooling system of claim 1, wherein at least one of the inlet bore and the at least one exhaust bore each have an arcuate profile along a circumferential axis of the self-cooling system (FIG. 3 depicts at least the outlet bores 124, 126, 128, 130 having respective arc lengths i.e. respective arcuate profiles as per being defined within circumferential wall 16, see MPEP § 2125; see also col. 2, ll. 1-2, “substantially circular external wall 16” and col. 3, ll. 29-30, “air discharge ports 124, 126, 128, and 130 are formed in external wall 16”).
Regarding claim 6, Caldwell does not expressly disclose that the arcuate profile of at least one of the at least one inlet bore and the at least one exhaust bore extends 45 degrees to 75 degrees about the axis of rotation.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Caldwell to provide the arcuate profile of at least one of the at least one inlet bore and the at least one exhaust bore extends 45 degrees to 75 degrees about the axis of rotation. as a matter of design choice because it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)( the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device); see also MPEP § 2144.04 (IV)(A).  Here, nowhere in the original disclosure does it disclose or suggest that the claimed invention performs any differently than that of the prior art device.  For example, as indicated in paragraphs [0023] of the instant application and column 48-55 in Caldwell, the inlet and outlet bores of both the instant application and Caldwell function to generate air flow from the inlet bores out to the outlet bores.  Furthermore, paragraph [0024] of the instant application recites that “the arc shaped axial profiles 252 of the inlet bore and the exhaust bore each extend 15 to 95 degrees along the circumferential axis 129 . . . For example, the arc shaped axial profile of the inlet bore may extend 60 degrees along the circumferential axis 129.  Additionally, the arc shaped axial profile of the exhaust bore may also extend 60 degrees along the circumferential axis 129” (emphasis). This indicates that the claimed relative dimensions is optional and would not necessarily cause the device to perform differently than the Caldwell device.  As such, this limitation does not amount to a patentable difference.
Regarding claim 7:
The self-cooling system of claim 1, wherein the at least one exhaust bore comprises a plurality of exhaust bores (col. 3, ll. 29-30, “air discharge ports 124, 126, 128, and 130 are formed in external wall 16”).
Regarding claims 8 and 15, although Caldwell discloses the inlet and outlet bores being “substantially rectangular,” Caldwell does not expressly disclose at least one of the at least one inlet bore and the at least one exhaust bore has a circular profile.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Caldwell such that at least one of the at least one inlet bore and the at least one exhaust bore has a circular profile a matter of design choice since it has been held that varying shapes/configurations are not by themselves considered as significantly novel absent persuasive evidence that the particular shape/configuration of the claimed shape is significant. In re Dailey, 357 F.2d 699, 149 USPQ 47 (CCPA 1966)(the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant); see also MPEP § 2144.04(IV)(B).  Here, nowhere in the original disclosure does it disclose or suggest that a circular profile per se is significant. To the contrary, paragraph [0026] in the instant specification states that “the at least one exhaust bore and the at least one inlet bore may have different shapes” such as a “rectangular shape, elliptical shape, or another shape.”   This indicates that the particular shape is not significant.  As such, this limitation does not amount to a patentable difference.
Regarding claim 9:
A self-cooling system (title, “AIR-COOLED RESILIENT COUPLING ASSEMBLY”), comprising: 
a first rotating component (88; FIG. 2) coupled to a second rotating component (68; FIG. 2), via a coupling (112; col. 3, ll. 1-6, “Coupling 88 is joined to flywheel adapter hub 64 by a bolt 108 and a bolt 110 extending through spacer sleeves 100 and 104, respectively, and is similarly joined to coupling yoke 68 by a bolt 112 and a bolt 114 extending through spacer sleeves 98 and 102, respectively”), wherein the first rotating component is configured to drive rotation of the second rotating component (col. 2, ll. 32-50, 60-61, input shaft 60 drives the rotating member 88 by way of flywheel 58 and in turn drives the rotating component 68 and gear 72 to power an auxiliary drive gear 80 to drive additional accessories); and
a housing (12) configured to enclose at least one rotating component, the second rotating component, and the coupling (col. 2, ll. 32-33, “Housing 12 encloses a drive train assembly generally indicated at 56”; FIG. 2 depicts all components 88, 68 and 112 as being disposed within housing 12), wherein the first rotating component, the second rotating component, and the coupling are configured to rotate relative to the housing (col. 2, ll. 32-61; the rotating component 88, second rotating component 70, and coupling 112 are fixed so as to rotate in unison within the housing 12 and therefore with respect to housing 12), wherein the housing comprises: 
at least one inlet bore (120; FIG. 1); and 
at least one exhaust bore (124, 126, 128, and 130), wherein the at least one exhaust bore is disposed radially outward from a radial position of the at least one inlet bore with respect to an axis of rotation of the first rotating component (FIG. 2 depicts e.g. bore 126 as being radially outward from inlet 120 with respect to the rotational center of components 58 and 68 i.e. the geometric center of the assembly seen in FIG. 3; see MPEP § 2125), and 
wherein the at least one inlet bore and the at least one exhaust bore are positioned to establish a pressure differential to circulate a fluid into the at least one inlet bore, through the housing, and out of the at least one exhaust bore (col. 3, ll. 46-61, “As drive train assembly 56 rotates, the peripheral irregularities of the resilient coupling 88 act as fan elements swirling air about the coupling and generating a vortex circulation of air in chamber 22 of housing 12. The air thus swirled has a radial velocity component forcing the air to move in a generally spiral path toward the outer circumference of the chamber to be subsequently exhausted through discharge ports 124, 126, 128, and 130. To replace the air thus exhausted, ambient air surrounding housing 12 is drawn into the central area of chamber 22 through inlet air passages 116, 118, and 120. The air is then swirled by the coupling and impelled toward the external wall of the housing for discharge through the exhaust ports.”); and 
wherein the self-cooling system does not comprise a dedicated fan or additional rotating component configured to drive the fluid into the at least one inlet bore, through the housing, and out of the at least one exhaust bore (col. 3, ll. 48-55, “the peripheral irregularities of the resilient coupling 88 act as fan elements swirling air about the coupling and generating a vortex circulation of air in chamber 22 of housing 12. The air thus swirled has a radial velocity component forcing the air to move in a generally spiral path toward the outer circumference of the chamber to be subsequently exhausted through discharge ports 124, 126, 128, and 130” [emphasis], thereby indicating that only the rotating component 88 is configured in such a way as to drive fluid into and out of the housing 12);
wherein the at least one inlet bore and the one exhaust bore are disposed in an axial portion of the housing with respect to the axis of rotation (see inlet 120 in FIG. 1 being disposed on an axial face at 34 therein; FIG. 11 in Gilliland depicts an exhaust bore at 192 through which air, indicated by arrows, flow outside of the housing, on axial portion 188; see also col. 7, ll. 10-25 in Gilliland), and the at least one inlet bore and the at least one exhaust bore extend from an exterior of the housing to an interior of the housing (FIG. 2 depicts bores 120 and 126 as openings within the external surface of the housing that allow exterior air to flow therein i.e. into the interior of the housing; that is, FIG. 2 depict both inlet bores 120 and outlet bores e.g. at 126 being through holes that extent from outside the housing 12 to inside the housing 12).
Regarding claim 10:
The self-cooling system of claim 9, wherein the first rotating component comprises at least one transfer bore (FIG. 2 depicts a radial space between the radially outermost surface of component 88 and the radially inner surface of housing 12) configured to establish a fluid passage from a first chamber of the housing to a second chamber of the housing, wherein the first chamber is disposed between the first rotating component and the interior of the housing (space within housing 12 that is generally leftwards of rotating component 88), and the second chamber is disposed between the second rotating component and the interior of the housing (space within housing 12 that is generally rightwards of rotating component 88, demarked “chamber 22” as seen in FIG. 2).
Regarding claim 11:
The self-cooling system of claim 9, wherein the at least one inlet bore comprises a plurality of inlets bores (bores 118, 120, see in FIG. 1), the at least one exhaust bore comprises a plurality of exhaust bores (bores 124, 126, 128, 30), or a combination thereof.
Regarding claim 12, Caldwell does not expressly disclose an average inlet bore size of the plurality of inlet bores is smaller than an average exhaust bore size of the plurality of exhaust bores.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Caldwell to provide an average inlet bore size of the plurality of inlet bores being smaller than an average exhaust bore size of the plurality of exhaust bores as a matter of design choice because it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)( the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device); see also MPEP § 2144.04 (IV)(A).  Here, nowhere in the original disclosure does it disclose or suggest that the claimed invention performs any differently than that of the prior art device.  For example, as indicated in paragraph [0026] of the instant application and column 48-55 in Caldwell, the inlet and outlet bores of both the instant application and Caldwell function to generate air flow from the inlet bores out to the outlet bores.  Furthermore, paragraph [0029] of the instant application recites that “the diameter of each exhaust bore may be greater than the diameter of each bore” and there “in some embodiments, the average diameter of the each exhaust bore is greater than the average diameter of each inlet bore” (emphasis). This indicates that the claimed relative dimensions are optional and would not necessarily cause the device to perform differently than the Caldwell device.  As such, this limitation does not amount to a patentable difference.
Regarding claim 13:
The self-cooling system of claim 11, wherein the plurality of exhaust bores are positioned radially outward of the plurality of inlet bores (FIG. 1-2 depict bores 124, 126, 128, 130 as being radially outward from inlets 118, 120; see MPEP § 2125).
Regarding claim 14:
The self-cooling system of claim 9, wherein the first rotating component comprises a flywheel (col. 2, ll. 35, “flywheel 58”) and the second rotating component comprises a transmission coupling (FIG. 2 depicts component 68 operatively connect to transmission gear 72, see also col. 2, ll. 32-50).
Regarding claim 16:
A self-cooling system (title, “AIR-COOLED RESILIENT COUPLING ASSEMBLY”), comprising: 
at least one rotating component (88);
a housing (12) enclosing at least one rotating component (58; FIG. 2 depicts element 58 being disposed within housing 12), wherein the at least one rotating component is configured to rotate relative to the housing (col. 2, ll. 32-35, recites “Housing 12 encloses a drive train assembly generally indicated at 56. . . . a generally circular flywheel 58 [along with rotating component 88] is attached to an input shaft 60” thereby indicating that the rotating component 88 is rotatably mounted within housing 12 and rotates with respect to the housing 12 via input shaft 60), and
at least one inlet bore (120; FIG. 1); and 
at least one exhaust bore (124, 126, 128, and 130), wherein the at least one exhaust bore is disposed radially outward from a radial position of the at least one inlet bore with respect to an axis of rotation of the at least one rotating component (FIG. 2 depicts e.g. bore 126 as being radially outward from inlet 120 with respect to the rotational center of components 58 and 72 i.e. the geometric center of the assembly seen in FIG. 3; see MPEP § 2125), and 
wherein the at least one inlet bore and the at least one exhaust bore are positioned to establish a pressure differential to circulate a fluid into the at least one inlet bore, through the housing, and out of the at least one exhaust bore (col. 3, ll. 46-61, “As drive train assembly 56 rotates, the peripheral irregularities of the resilient coupling 88 act as fan elements swirling air about the coupling and generating a vortex circulation of air in chamber 22 of housing 12. The air thus swirled has a radial velocity component forcing the air to move in a generally spiral path toward the outer circumference of the chamber to be subsequently exhausted through discharge ports 124, 126, 128, and 130. To replace the air thus exhausted, ambient air surrounding housing 12 is drawn into the central area of chamber 22 through inlet air passages 116, 118, and 120. The air is then swirled by the coupling and impelled toward the external wall of the housing for discharge through the exhaust ports.”); and 
wherein the self-cooling system does not comprise a dedicated fan or additional rotating component configured to drive the fluid into the at least one inlet bore, through the housing, and out of the at least one exhaust bore (col. 3, ll. 48-55, “the peripheral irregularities of the resilient coupling 88 act as fan elements swirling air about the coupling and generating a vortex circulation of air in chamber 22 of housing 12. The air thus swirled has a radial velocity component forcing the air to move in a generally spiral path toward the outer circumference of the chamber to be subsequently exhausted through discharge ports 124, 126, 128, and 130” [emphasis] thereby indicating that only the rotating component 88 is configured in such a way as to drive fluid into and out of the housing 12); 
wherein the at least one inlet bore and the one exhaust bore are disposed in an axial portion of the housing with respect to the axis of rotation (see inlet 120 in FIG. 1 being disposed on an axial face at 34 therein; FIG. 11 in Gilliland depicts an exhaust bore at 192 through which air, indicated by arrows, flow outside of the housing, on axial portion 188; see also col. 7, ll. 10-25 in Gilliland), and the at least one inlet bore and the at least one exhaust bore extend from an exterior of the housing to an interior of the housing (FIG. 2 depicts bores 120 and 126 as openings within the external surface of the housing that allow exterior air to flow therein i.e. into the interior of the housing; that is, FIG. 2 depict both inlet bores 120 and outlet bores e.g. at 126 being through holes that extent from outside the housing 12 to inside the housing 12).
Regarding claim 17:
The self-cooling system of claim 16, comprising at least one heat generating component (88; FIG. 2) enclosed within the housing (depicted in FIG. 2) and configured to generate heat via vibro-elastic vibration (col. 1, ll. 9-12, “the resilient elements of the couplings continually flex and bend, producing an undesirable buildup of heat energy in the coupling”).

Regarding claim 18:
The self-cooling system of claim 16, comprising at least one heat generating component (88; FIG. 2) enclosed within the housing (depicted in FIG. 2) and formed from a resilient material (col. 1, ll. 9-12, “the resilient elements of the couplings continually flex and bend, producing an undesirable buildup of heat energy in the coupling”).
Regarding claim 19:
The self-cooling system of claim 16, comprising at least one heat generating component (88; FIG. 2) enclosed within the housing (depicted in FIG. 2) and coupled to the at least one rotating component (col. 2, ll. 60-65, “resilient coupling indicated generally at 88 joins the flywheel adapter hub 64 to the coupling yoke 68”; see in FIG. 2).


Regarding claim 20:
The self-cooling system of claim 16, comprising at least one heat generating component (88; FIG. 2) enclosed within the housing (depicted in FIG. 2), wherein the at least one rotating component comprises a first rotating component (58; FIG. 2) and  second rotating component (68; FIG. 2), and the at least one heat generating component is generated between the first rotating component and the second rotating component ((FIG. 2 depicts the component 88 disposed axially between component 58 and component 68).
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Response to Arguments
Applicant's arguments filed 5/12/2022 have been fully considered but they are not persuasive. 
	Applicant argues that the cited art combination Caldwell in view of Gilliland does not teach at least one exhaust bore disposed in an axial portion of the housing because Gilliland’s exhaust bore is disposed on a rotating component rather than a housing.  Remarks at 9-10. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Here, Caldwell teaches an exhaust bore (124, 126, 128, and 130) disposed on a radial portion of a structure i.e. housing 12 in which a rotating component is configured to rotate relative to said housing.  Gilliland teaches an exhaust bore (at 192, FIG. 11) disposed in an axial portion as a suitable alternative to it being disposed on a radial portion (embodiment of FIG. 7 which depicts a radial portion at 144) and further as a known technique to reduce noise during operation (col. 7, ll. 47-50, “by smoothly moving the air through the chamfered surfaces and the deflection face 192, it is believed that the generation of noise is significantly reduced”; col. 10, ll. 37-41).  As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Caldwell such that the at least one exhaust bore disposed in an axial portion, as taught by Gilliland, as it is a known as a suitable alternative to it being disposed on a radial portion and a known technique to reduce noise during operation.  The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified that the use of a known technique to improve similar devices in the same way is a rationale that supports a conclusion of obviousness. See MPEP § 2143.  In this case, one of ordinary skill in the art at the time of the invention would recognize that both Caldwell and Gilliland are drawn to similar structures i.e. flywheel assemblies with an air cooling feature, and would therefore recognize that modifying Caldwell in view of the known technique taught in Gilliland as described supra would, with reasonable predictability, result in Caldwell’s housing having axial portion via a shroud having a curved deflection face, like Gilliland’s shroud 186 and deflection face 192, to define the exhaust bore 126 so as to smoothly deflect air to reduce noise.  As such, Applicant’s argument is not deemed as persuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL D YABUT/Primary Examiner, Art Unit 3656